Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18  are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a transformer turns ratio meter having a combination of a switching matrix; a measurement circuit; an excitation circuit; and a processor communication with the switching matrix, measurement circuit, and excitation circuit, the processor configured to: configure the switching matrix in a first configuration; apply a first excitation signal to a first side of a transformer; measure a first voltage generated in response to the first excitation signal at a second side of the transformer; determine a first turns ratio estimate based upon the first voltage and first excitation signal; configure the switching matrix in a second configuration; apply a second excitation signal to the second side of the transformer; measure a second voltage generated in response to the second excitation signal at the first side of the transformer; determine a second turns ratio estimate based upon the second voltage and second excitation signal; and determine a turns ratio of the transformer based upon the first turns ratio estimate and the second turns ratio estimate as recited claim 1. Claims 2-9   depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a method for transformer turns ratio measurement, the method having combined method steps of configuring a switching matrix in a first configuration; applying a first excitation signal to a first side of a transformer; measuring a first voltage generated in response to the first excitation signal at a second side of the transformer; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Kasztenny et al (pat# 8,553,379) disclose transformer differential protection.
	Pabbathi et al (Pat# 10.921,386) disclose methods and devices for calculating winding currents at a delta side for a transformer.	
	Iyasu et al (Pat# 10,224,826) disclose a Control apparatus determining transformer magnetization in a DC/DC converter based on difference between primary and secondary currents.
	Bump (pat# 4,241,306) discloses Test fixture having switching means for facilitating transformer turns ratio testing.
	Murray (Pat# 2,527,568) disclose an apparatus for testing transformer turn ratios.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867